Title: From James Madison to James Madison, Sr., 9 June 1798
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
June 9. 1798
Jacob arrived safe two days ago, and according to the request of your letter Sam sets out with the Horses this morning in order to be with you tomorrow. The family have continued nearly as you left it. Simon has been complaining but is about again. Ralph appeared a day or two ago to have a dysentery but with the assistance of some medicine he also is about again. Joseph has undergone no change for the worse except that another tumor resembling the former has shewn itself. We have had abundance of rain in a series of seasonable showers, without a single washing one. Inclosed are two letters from Mr. Stone & Capt: Winston. The sum sent by the latter is £10. which I shall keep for your return. If you intend to let Mr. Anderson have any of your sheep it may be well for you to drop me a line to that effect by the post. Indeed I shall be glad to hear from you regularly thro’ that channel while you are absent. I think you ought immediately to answer Mr. Stone on the subject of your flour. We are very sorry to hear that Mrs. Hite as well as our Sister are not in better health, & offer to them as well to my mother & yourself, our most affecte. wishes. Yr. dutiful son
Js. Madison Jr
